Citation Nr: 1232150	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-15 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for lymphatic cancer.  

2.  Entitlement to service connection for neuropathy of the left forearm and wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In March 2010, a videoconference hearing was held with the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  

In March 2011, the Board remanded the case for examination of the Veteran and a medical opinion.  The Veteran was examined in February 2012 and an opinion rendered.  The March 2011 Board remand also instructed the agency of original jurisdiction (AOJ) to request the Veteran's assistance in obtaining additional records and to make attempts to obtain records.  In September 2011, the AOJ asked the Veteran to complete releases for his financial records.  (Such records might show special tax treatment for service in Vietnam.)  He was also asked to provide any other documentation of Vietnam service.  He did not respond.  The AOJ attempted to obtain additional records from various Government sources but was unable to obtain any new evidence.  The Board finds that the AOJ substantially complied with the Board's March 2011 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran's representative has requested that the case be remanded again to attempt to obtain Government records.  The representative did not indicate that the Veteran would provide the requested releases or other evidence.  Consequently, the Board finds that another remand and attempt to obtain the records without the Veteran's cooperation would be pointless.  It appears that VA has obtained all the evidence that it can without the Veteran's cooperation.  Therefore, the Board proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  In May 2007, a VA pathology report confirmed lymphatic cancer with a diagnosis of follicular lymphoma, Grade I, a non-Hodgkin's lymphoma.  

2.  The Veteran's lymphatic cancer was not present in service, is not etiologically related to disease or injury in service, and is not proximately due to or the result of a service-connected disability.  

3.  The Veteran has no credible Vietnam service.  

4.  The Veteran's lymphatic cancer was not manifested within the first year after he completed his active service.  

5.  The Veteran's neuropathy of the left forearm and wrist is not etiologically related to disease or injury in service, and is not proximately due to or the result of a service-connected disability.  

6.  The Veteran's neuropathy of the left forearm and wrist was not manifested within the first year after he completed his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for lymphatic cancer have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.2, 3.303, 3.307, 3.309, 3.310(a), 3.313 (2011).  

2.  The criteria for service connection for neuropathy of the left forearm and wrist have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  In particular, there is no dispute that the Veteran currently has the claimed disabilities, so the recent extensive records merely showing that the disabilities are present and their treatment need not be set forth in detail.  The critical question in this case is whether the current disorders are related to service.  The evidence on that point will be discussed in detail.  Similarly, the Veteran has submitted copies of internet articles on lymphomas.  These are general in nature and are not sufficiently specific to link the Veteran's disease to his active service or to disease or injury therein, or to a service-connected disability.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); Wallin v. West, 11 Vet App. 509, 513-14 (1998).  The Board specifically finds that any evidence not discussed does not connect the claimed disorders to service or to a service-connected disability.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in August 2007 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The August 2007 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The initial notice letter was provided before the adjudication of his claim in January 2008.  

Another notice that fully complied with the requirements of the VCAA was sent to the claimant in January 2009.  Thereafter, he was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the AOJ readjudicated the case by way of a statement of the case issued in March 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical and personnel records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has also been afforded a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service-Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  This would include the extent of any aggravation of any otherwise non-service-connected disability.  38 C.F.R. § 3.310(b) (2011).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Secondary service connection requires evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).




Lymphatic Cancer

The first requirement for service-connection is a residual disability.  A May 2007, a VA pathology report confirmed lymphatic cancer with a diagnosis of follicular lymphoma, Grade I.  

Secondly, service-connection requires evidence of a relevant disease or injury in service.  Review of the service treatment records does not disclose any such disease or injury in service and the Veteran only claims exposure to the herbicide Agent Orange while serving in Vietnam.  

Thirdly, service-connection requires a connection between the current disability and the disease or injury in service.  In this case, the VA clinical notes show extensive treatment for the lympathic cancer but do not connect it to service or any incident in service.  Similarly, the medical records do not contain any opinion connecting it to a service-connected disability.  

Malignant tumors may be presumed to have been incurred during active military service if manifest to a degree of 10 percent or more within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, there is no competent evidence that the Veteran's lymphoma was manifested during the first year after he completed his active service.  

Nevertheless, service-connection can be established based on presumed exposure to herbicides if the Veteran served in Vietnam, because his follicular lymphoma is a non-Hodgkin's lymphoma.  

Service in Vietnam during the Vietnam Era together with the development of non-Hodgkin's lymphoma manifest subsequent to such service is sufficient to establish service-connection for that disease.  38 C.F.R. § 3.313(b) (2011).  Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) (2011).  

The Vietnam era is the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.   38 C.F.R. § 3.2(f) (2011).  

A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed to an herbicide agent during such service.  38 C.F.R. § 3.3.307(a)(6) (2011).  If a Veteran was exposed to an herbicide agent during active service, non-Hodgkin's lymphoma will be service-connected if the requirements of 38 C.F.R. § 3.3.307(a)(6) are met even though there is no record of such disease in service.  38 C.F.R. § 3.3.309(e) (2011).  

Background

A service treatment record dated in March 1983 shows a diagnosis of viral gastroenteritis.  The Veteran's symptoms included vomiting, cramps and a headache.  He also had slightly swollen lymph nodes on the right side.  Treatment was provided.  

The report of a June 1983 examination shows the Veteran's skin and lymphatics were normal.  

On the February 1992 VA general medical examination, there was no lymphandenopathy.  No evidence of a lymphatic disorder was reported on the VA examinations in 1994 or 1999.  In 2006, the Veteran had extensive VA treatment for his left upper extremity problems, without any indications of a lympathic disorder.  

A VA clinical note dated in April 2007 reflects a concern for lymphoma.  There was lymphadenopathy in the left submandibular region of the neck, with multiple nodes extending to the posterior neck.  A computerized tomography (CT) scan revealed extensive lymphadenopathy throughout the chest and upper abdomen.  There was associated splenomegaly.  It most likely represented lymphoma, although metastatic disease could also have that appearance.  A biopsy in May 2007 confirmed the presence of a grade I follicular lymphoma.  

In May 2007, the Veteran claimed service-connection for cancer as a result of exposure to Agent Orange while on active duty in 1972.  He stated that he only spent 24 hours at Tân Son Nh?t Air Base.  He certified his statement was true and correct to the best of his knowledge and belief.  

In a February 2008 notice of disagreement, the Veteran stated that he was stationed in Thailand in 1972-73 and was TDY (temporary duty) in the general area including Vietnam.  He wrote that he serviced generators in Vietnam.  He certified his statement was true and correct to the best of his knowledge and belief.  

A VA primary care note for May 2008 shows the Veteran reported serving 2 tours in Vietnam.  

In February 2009, the Veteran again provided a certified statement that he was doing work in Vietnam and asserted that his cancer was caused by exposure to Agent Orange while working in Vietnam.  

In his April 2009 substantive appeal, the Veteran reported that he was a generator repair specialist and his duties included several trips to Vietnam in performance of his duties.  This involved up to several weeks from December 1972 to August 1973 (180 days TDY)

During his March 2010 videoconference hearing, the Veteran gave sworn testimony that his duties involved fixing generators and that his duties entailed flying in and out of Vietnam.  He reported that he was stationed TDY in Bangkok, Thailand.  He said he had taken 3 or 4 trips to Vietnam.  He stated that his lymphocytic cancer was diagnosed in 2005.  Treatment included chemotherapy.  

The records do not confirm any Vietnam service.  

The separation record, DD Form 214, for service from June 1972 to January 1975, shows 0 for foreign service.  No decorations for foreign service were listed.  

A Personnel Qualification Record, DA Form 20 completed December 1979, shows that from 7301 (January 1973) to 7401 (January 1974) the Veteran had 12 months TDY service in Southeast Asia - Thailand.  There was 6 months TDY service in Turkey - Greece, and 22 months service in Germany.  A DA Form 20 completed in December 1988 again showed 12 months TDY service in Thailand from 7301 to 7401, as well as service in Turkey - Greece and additional service in Germany.  The DA Form 20 completed in May 1989 did not list any TDY service in Thailand.  Service in Turkey - Greece and Germany were listed.  The DA Form 20's show the Veteran was in training and not assigned to a unit until February 1973.  

The service treatment records place the Veteran at military facilities in Missouri in July 1972, Kentucky in January 1973, and North Carolina in February 1973, June 1973, December 1973, April 1974, September 1974, October 1974, and November 1974.  He was treated at an installation in Texas in June, July, September and October 1975.  

Conclusion

As a lay witness, the Veteran is competent to report what he experienced and where he was.  38 C.F.R. § 3.159(a) (2011).  However, there are simply too many conflicts here to find his claim of TDY service to Vietnam to be credible.  Initially, the Board notes the Personnel Qualification Records, DA Forms 20, agree that the Veteran did not complete his training and be assigned to a unit until February 1973.  Therefore, all the claims of TDY service in 1972 are not credible.  This includes statements made in his initial claim, notice of disagreement and substantive appeal.  

Further, in his initial claim, in 2007, the Veteran certified that he had made one trip to Vietnam in 1972.  This conflicts with his sworn testimony of 3 to 4 trips during the 2010 hearing.  A trip to a combat zone is not something one would usually forget or confuse.  The Veteran's change from one to a vague 3 or 4 is additional evidence that his claims of Vietnam service are not credible.  So, because the Veteran's statements conflict with each other and with the official records, the Board finds that his claims of service in Vietnam are not credible and concludes that the preponderance of credible evidence establishes that the Veteran had no service in Vietnam.  Consequently, the presumptions relating to Agent Orange exposure in Vietnam do not attach.  

The medical records reflect the onset of the Veteran's lymphatic cancer in approximately 2007, many years after he completed his active service.  There is no competent, credible evidence that it was manifest within the first year after the Veteran completed his active service.  There is no competent, credible evidence linking the lymphatic cancer to any disease or injury during service, including herbicide exposure.  The Veteran's sworn hearing testimony and other statements have been considered.  However, the service treatment and personnel records, as well as the VA medical records provide the preponderance of evidence in this case.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Neuropathy of the Left Forearm and Wrist

The service treatment records show the Veteran sustained an injury to the left arm in a fall from a motor bike in July 1979.  There was tenderness to palpation of the left elbow.  X-rays were negative.  The assessment was a soft tissue injury.  

In July 1982, the Veteran's left hand was stepped on while playing ball.  He complained of pain in the first digit of the left hand.  The assessment was an acute strain.  He later went to the orthopedic clinic, where he complained of swelling of the distal dorsum of the forearm, the distal interphalangeal joint of the ring finger, and the small finger.  The doctor noted the Veteran was "neurovascular intact."  That is the doctor checked the Veteran for neurological and vascular problems and found there were none.  X-rays showed no osseous abnormalities.  The injuries were felt to involve the muscles in soft tissue and the assessment was a contusion.  

The report of a June 1983 examination shows the Veteran's neurologic status was normal.  

In July 1990, the Veteran sustained a left shoulder injury while doing push-ups.  Objectively, there was minimal swelling, numbness and tingling in the hand and fingers, and a very limited range of motion.  

In September 1990, after doing push-ups, the Veteran experienced a dull chest ache and a sensation of numbness and tingling in his left forearm, made worse with movement of his shoulder.  Chest X-ray and electrocardiogram were within normal limits.  The Veteran was very tender over the left costochondral region at the insertion of the pectoralis.  Severe symptoms were reproduced by movement of the shoulder.  The assessment was dyspepsia and a musculoskeletal condition.  

In July 1991, the Veteran had a recurrent subluxation of his left shoulder while doing push-ups.  He also reported sweating of his left palm and complained of numbness and tingling in the 2nd and 3rd fingers.  He was noted to exhibit a palpable defect in the pectoralis musculature on the left.  The diagnosis was a left pectoralis muscle strain.  

The report of the February 1992 VA examination does not reflect any left forearm complaints or findings.  There were no left upper extremity complaints on the VA examinations of 1994 and 1999.   

A organic disease of the nervous system may be presumed to have been incurred during active military service if manifest to a degree of 10 percent or more within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, there is no competent evidence that the Veteran's left upper extremity neurologic deficits were manifested during the first year after he completed his active service.  

VA clinical notes for March 2006 show the Veteran was treated with outpatient surgery involving left ulnar nerve exploration.  A few days later he reported there was no change in the numbness and tingling of his little finger.  Symptoms were no worse.  An ulnar nerve transposition was performed in June 2006.  In October 2006, the Veteran reported that he continued to have numbness but no tingling.  There was no pain.  

On VA examination of the Veteran's spine, in November 2007, the claims folder was reviewed.  It was noted that electromyogram (EMG) testing in December 2005 was interpreted as showing a drop in conduction of the left ulnar nerve.  The findings were thought to most likely be ulnar nerve entrapment in Guyon's canal.  A surgical procedure was  performed for decompression of the left median and ulnar nerves in the palm and wrist.  Subsequently, surgery was performed with ulnar nerve transposition to treat compression of the ulnar nerve in the cubital tunnel.  It was noted that an ammunition box had fallen on the Veteran during service and that he had injured his back on his civilian job in 1995 and 1998.  Spine findings were reported but will not be detailed here.  In the left upper extremity there was no response to vibration or pinprick.  Response to light touch was diminished at 1/2.  The examiner described decreased response to light touch on the ulnar aspect of the forearm, little and ring fingers.  There was no response to sharp stimuli in the same area.  There was no vibration sense in the left little finger.  The spine examination did not provide a neurology diagnosis.  That was found in a separate report on the peripheral nerves.   

The Veteran's peripheral nerves were also examined in November 2007.  The claims folder was reviewed and the EMG results outlined.  The problem was described as "left forearm nerve damage due to [service-connected] back condition."  The date of onset was 2006.  Onset was reported to be chronic and gradual.  He began to notice numbness in the left ring and little fingers and decreased grip.  He was dropping things.  He was also having cramps in the same fingers and ulnar aspect of the hand.  After two surgeries, he still had weakness and numbness.  

Motor examination showed decreased muscle strength in the left hand.  There was decreased abduction of the left little and ring fingers, as well as opposition to the thumb.  The little finger could not touch the thumb by 2 centimeters.  The diagnosis was ulnar nerve compression at Guyon's canal and compression of ulnar nerve in cubital tunnel.  The etiology was said to be compression of the nerves in the wrist and elbow.  "Problem associated with the diagnosis: left forearm nerve damage due to [service-connected] back condition."  This is merely a restatement of the problem not an opinion linking the nerve damage to the back condition.  The examiner subsequently provided a clear opinion: "Ulnar nerve entrapment at Guyon's canal is not caused by or a result of low back pain, herniated disc lumbar spine L4-5.  The examiner explained that the lumbar nerves did not innervate the upper extremities.  The condition of the left upper extremity was due to local/focal compression of the nerves at the cubital (the elbow region) and Guyon's (wrist region) tunnels.  Those regions did not have anything to do with the lumbar spine and for that reason, the lumbar spine condition was not related to compression in those areas.  

A VA examination was provided in March 2009.  The claims file was reviewed.  The service treatment records were also reviewed and the Veteran's history of symptoms during and after service was discussed.  In September 2005, the Veteran gave a history of one week of numbness in the left hand after his neck "popped."  In December 2005, an EMG was consistent with ulnar neuropathy distal to branching of the FCU (flexor carpi ulnaris).  In March 2006, he underwent median and ulnar nerve decompression at the wrist.  In June 2006, he had an ulnar nerve transposition at the elbow.  He subsequently reported improved hand symptoms.  The examiner noted that the problem was ulnar nerve entrapment at Guyon's canal.  The date of onset was 2005, although the onset was chronic and gradual.  The Veteran was a mechanic and initially had numbness in his left medial palm and 4th and 5th digits just when the left arm was elevated above his head and typing.  Numbness became more consistent and happened when his elbow was bent.  Eventually, his entire palm became numb.  He was seen at a VA hand clinic and had surgery of the left wrist with median and ulnar nerve decompression at the wrist.  Postoperatively, the entire hand numbness improved, but numbness in the 4th and 5th digits did not improve.  He also had numbness along the incision at the left elbow.  He reported he has a weak grip.  He said he currently had numbness along the incision at the elbow, the medial palm, and the 4th and 5th digits.  The numbness was constant.  There was no pain.  He had trouble typing.  About 2 to 3 times a week, his fingers would tighten up if they became tired and he used hot water to loosen them.  

Examination revealed weakness of the left 5th digit on abduction.  Left and right deep tendon reflexes were 1+ at the biceps, triceps and brachioradialis.  There was no atrophy, abnormal muscle tone or bulk, gait or balance abnormality.  There was a 10 centimeter by 0.1 centimeter scar on the wrist extending distal to the midline palm surface.  There was no tenderness, change in color, loss of tissue, or adherence to underlying tissue.  There was decreased 4th and 5th finger cross abduction to the thumb.  A 24 centimeter by 0.1 centimeter scar was seen along the medial aspect of the elbow.  There was decreased sensation to the touch, but no tenderness, change in color, loss of tissue, or adherence to underlying tissue.  

Electromyography was nearly normal, but there was still electrodiagnostic evidence of mild left ulnar sensory neuropathy at the wrist, and possible demyelinating left upper trunk.  

The diagnosis was mild sensory ulnar neuropathy at the wrist.  It was associated with ulnar nerve entrapment at Guyon's canal.  The examiner provided an opinion to the effect that the claimed ulnar nerve entrapment at Guyon's canal was less likely as not (less than a 50/50 probability) caused by or a result of the left shoulder injury.  The examiner explained that if the injury had caused the distal arm and hand numbness and weakness the symptoms would have been present at the time of the injury and would have been caused by a proximal nerve injury at the level of the brachial plexus or just distal to it.  The Veteran's ulnar nerve injury was shown by EMG studies to be at the level of the elbow and wrist.  Those were no associated with shoulder injuries.  The current EMG showed a possible injury to the upper trunk of the brachial plexus.  The upper trunk did not supply the ulnar nerve.  The ulnar nerve was supplied from the C8 and T1 nerve roots, the lower trunk and then the medial cord.  Therefore, it was not consistent with distal nerve damage of the ulnar nerve.  The current EMG showed persistent slowing of the ulnar nerve at the wrist (Guyon's canal).  For these reasons, it was the examiner's opinion that the Veteran's ulnar neuropathy at Guyon's canal was less likely than not caused by his service-connected shoulder injury.   

During his March 2010 videoconference hearing, the Veteran provided sworn testimony.  He told of dislocating his shoulder, in 1974 or 1975, when he was caught in a tree during a parachute jump.  He said he first started having problems with neurologic deficits or numbness in his hand in 1995 or 1996 and that it was operated on at a VA medical center.  He understood that the doctors associated those problems with the shoulder injury.  He described the surgery and residuals.   

The report of the February 2012 VA examination of the Veteran's nerves shows diagnoses of ulnar neuropathy and median neuropathy as being the only diagnoses for the Veteran's peripheral nerve condition.  The claims folder was reviewed.  The Veteran's history of injuries and symptoms in service was discussed.  Currently, the Veteran complained of numbness in the last two digits of the left hand and left medial elbow.  He reported tingling in the medial palm of the left hand.  He also complained of pain in the left acromioclavicular shoulder joint.  The numbness reportedly began after doing exercises following surgery for hand problems a few years earlier.  He stated that the hand could cramp up when it became tired.  It was noted that his right hand was dominant.  

On examination, muscle strength was 5/5 throughout and there was no atrophy.  Deep tendon reflexes were 1+ (hypoactive) in left and right biceps and triceps.  Deep tendon reflexes were absent in the brachioradialis and at the knees and ankles, bilaterally.  Sensory examination had normal findings, except for decreased response in the left inner and outer forearm (C6/T1 distribution).  There were no trophic skin changes.  There was no gait abnormality.  Median nerve tests, Phalen's sign and Tinel's sign, were positive on the left and negative on the right.  The examiner classified the median nerve findings as showing a mild incomplete paralysis.  The ulnar nerve was also classified as having mild incomplete paralysis.  The Veteran's other nerves were reported to be normal.  

It was noted that EMG studies were performed in February 2009 and interpreted as showing evidence of mild left ulnar sensory neuropathy at the wrist and possible demyelination in the left upper trunk.  There was no electrodiagnostic evidence of left carpal tunnel syndrome, ulnar neuropathy at the elbow, peripheral polyneuropathy, or C6-T1 radiculopathy.  

The examiner noted that the disability affected the Veteran's ability to work.  The Veteran was unable to make the tips of his left ring finger and little finger touch his thumb.   He said he had been like that since a 1979 burn injury when his wedding band was caught between two 220 volt batteries and he got a serious burn that became infected.  He had a noticeable circumferential scar of the left ring finger as a result.  There was normal strength on finger flexion.  The examiner commented that the decreased sensation in the medial forearm was probably due to a superficial cutaneous nerve that was cut as an essentially expected consequence of surgery, rather than an ulnar nerve condition.  The examiner explained that otherwise the Veteran would have no sensation in his fingers, but examination showed finger sensation to be normal.  

The examiner, in February 2012, also examined the Veteran's left wrist.  Numerous normal findings were reported.  The examiner concluded that the Veteran did not currently have a left wrist condition.  Similarly, examination of the elbow and forearm produced normal findings and the conclusion that the Veteran did not have an elbow or forearm condition.  However, the examiner noted that the Veteran had a left ulnar nerve transposition in June 2006 with residual symptomatic scars.  His typing abilities would be affected.  

The examiner concluded the February 2012 VA examination with the opinion that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner analyzed each claimed incident in service and discussed its relation to the current disorder.  

The examiner explained that, based on review of the contemporaneous evidence, the soft tissue injuries sustained in the Veteran's July 1979 fall from a motorbike were acute and transitory and there was no mention of neurologic signs or symptoms.  However, in the next two years, there were 44 visits to health care providers for various conditions with no evidence of any chronic disability related to this injury.  

For the July 1982 incident in which the Veteran sustained a contusion (bruise) when his left hand and distal left forearm were stepped on, the notes indicate that he had a normal neurologic examination.  That was considered to be a good argument against it being related to the current condition, particularly when coupled with the following 8 years being symptom free.  Additionally, it was not mentioned on a retention examination a year later.  

Numbness and tingling were associated with a left shoulder injury in July 1990.  That appeared to be acute and transitory.  The Veteran was referred for physical therapy but there was no record of any follow-up.  Nevertheless, the problem had no anatomic or physiologic correlation with the current neuropathy of the forearm and wrist.  

Numbness and tingling of the left forearm was reported following exercise in September 1990.  Symptoms were related to shoulder movement.  The problem had no anatomic or physiologic correlation with the current neuropathy of the forearm and wrist.  

As to the numbness in the left arm and shoulder associated with chest wall pain and muscle strain in July 1991, examiner felt that problem had no anatomic or physiologic correlation with the current neuropathy of the forearm and wrist.  

Finally, the examiner noted that about 14 years passed between the last mention of anything related to neurologic symptoms of the left upper extremity and the report of symptoms in 2005.  That very large gap in time argued against a relationship between the injuries in service and the current condition.  Furthermore, in 2005, when the Veteran initially complained of left hand neuropathy symptoms, he stated that it had only been going on for a few days, which was evidence of a new condition rather than one related to injuries in service.  

As far as the question of aggravation, the examiner expressed the opinion that the Veteran's current neuropathy was less likely than not (less than a 50 percent probability) aggravated by his service-connected residuals of a left shoulder injury.  The examiner explained that the service-connected residuals of the left shoulder injury did not involve the nervous system, so there was no anatomic or physiologic correlation with the neuropathy of the left forearm and wrist.  

Conclusion

As a lay witness, the Veteran is competent to report what he experienced in service, such as injuries, and he is competent to report what he now experiences, such as current symptoms.  38 C.F.R. § 3.159(a) (2011).  In circumstances were a lay witness can identify residuals, such as a scar, he is competent to report continuing symptoms to link the current symptoms to the disease or injury in service.  See 38 C.F.R. § 3.303(b) (2011).  However, in this case, the question is whether soft tissue injuries in service produced the current neurologic deficits.  Such a medical question is beyond the training and experience of a lay witness such as the Veteran.  It requires a medical opinion.  In this case, there is no medical opinion linking the current neurologic problems to the injuries in service.  In his March 2010 videoconference hearing, the Veteran testified that he understood his doctors to link his wrist neurologic symptoms to his shoulder injury.  However, a lay witness is not competent to report what a doctor said.  Warren v. Brown, 6 Vet. App. 4 (1993).  So, the Veteran's testimony is not competent evidence of a connection to the injury in service.  

VA performed its duty under VCAA and obtained a detailed medical opinion.  The opinion was comprehensive.  It considered the claims file and the history reported by the Veteran.  It considered recent findings.   It analyzed each incident in service and provided an explanation as to why each incident did not result in the current neurologic symptoms.  The Board can well understand why the Veteran, as a layman would suspect that current left upper extremity symptoms were related to left upper extremity injuries years ago.  However, the medical opinion explains why they are not related.  The medical opinion overwhelms the lay evidence presented by the Veteran and establishes by a preponderance of evidence that his current left upper extremity neurologic deficits are not related to injury in service or to a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  


ORDER

Service connection for lymphatic cancer is denied.  

Service connection for neuropathy of the left forearm and wrist is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


